Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.





I. INFORMATION DISCLOSURE STATEMENT 

 	The information disclosure statement filed 05/22/2022, has been acknowledged and considered by the examiner. An initialed copy of the PTO-1449 is included in this correspondence.


II. CLAIM REJECTIONS - 35 USC § 103 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-4, 6-17, 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Matusik et al. US 20210373663 in view of Tam et al. US 20170196275. 

Consider claim 1. Matusik discloses a wearable device (fig 1a fig 1b glove 10), the wearable device comprising: 
one or more thermal sensors operable (fig 3 resistive and pressure sensors fig 6 glove sensors) for measuring a temperature value of ambient air or a temperature value of an object [0079] wearable glove detects changes in held object’s temperature [0102] temperature of glove or environment or an object held by the glove, the one or more thermal sensors being in communication with controller see fig 3 sensors in communication with controller 54. Also see fig 6 sensors in communication with processor 602.
a glove portion in association with the one or more thermal sensors, wherein the glove portion is configured to receive a hand of a user [0079] wearable glove and wherein the one or more thermal sensors are positioned on the glove portion see fig 1a and fig 1b sensors are on the finger portions and the palm [0062] [0065]
a controller in communication with the one or more thermal sensors see fig 3 sensors in communication with controller 54. Also see fig 6 sensors in communication with processor 602, the controller being operable for receiving input from the one or more thermal sensors see fig 3 sensors in communication with controller 54. Also see fig 6 sensors in communication with processor 602 and causing the feedback system to indicate a temperature range in response to input corresponding to the temperature value measured by the one or more thermal sensors.

Matusik however does not explicitly disclose the one or more thermal sensors being in communication with a feedback system, wherein the feedback system is operable to display one or more indications of temperature; and a controller in communication with the feedback system, and causing the feedback system to indicate a temperature range in response to input corresponding to the temperature value measured by the one or more thermal sensors.
Tam however discloses a glove [0011] in which the one or more thermal sensors being in communication with a feedback system fig 2 sensors are connected to controller which are connected to haptic output in the form of a heater element 84, wherein the feedback system is operable to display one or more indications of temperature [0030] different temperature ranges are indicated by LEDs; and a controller in communication with the feedback system, and causing the feedback system to indicate a temperature range in response to input corresponding to the temperature value measured by the one or more thermal sensors fig 2 sensors are connected to controller which are connected to haptic output in the form of a heater element 84 [0030] temperature sensor 60 [0025].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the wearable glove device of Matusik to include the one or more thermal sensors being in communication with a feedback system, wherein the feedback system is operable to display one or more indications of temperature; and a controller in communication with the feedback system, and causing the feedback system to indicate a temperature range in response to input corresponding to the temperature value measured by the one or more thermal sensors, as taught by Tam, to improve the disadvantage of local overheating and indicating to a user when temperatures are in a dangerous range  [0007-0008] [0030]. 

Consider claim 2. Matusik as modified by Tam disclose the wearable device of claim 1, wherein the one or more thermal sensors comprise: 
a contact thermal sensor [0079] wearable glove detects changes in held object’s temperature; and a non-contact thermal sensor Matusik [0102] temperature of environment. see fig 3 fig 6 glove sensors.

Consider claim 3. Matusik as modified by Tam disclose the wearable device of claim 2, wherein the contact thermal sensor is positioned on an index finger, a middle finger and/or a thumb of the glove portion Matusik fig 1a fig 1b see sensors on all fingers.

Consider claim 4. Matusik as modified by Tam disclose the wearable device of claim 2, wherein the non-contact thermal sensor is positioned on a palm of the glove portion Matusik fig 1a fig 1b see sensors on all fingers.

Consider claim 6. Matusik as modified by Tam disclose the wearable device of claim 1, wherein the indicators of the feedback system comprise one or more visual indicators Tam [0030] different temperature ranges are indicated by LEDs;
Motivation to combine is similar to motivation of claim 1. 

Consider claim 7. Matusik as modified by Tam disclose the wearable device of claim 6, wherein the visual indicator is operable to display a spectrum of colors, wherein a color of the spectrum of colors corresponds to a temperature range of a plurality of predetermined temperature ranges Tam [0030] the light color indicates the temperature ranges;
Motivation to combine is similar to motivation of claim 1. 

Consider claim 8. Matusik as modified by Tam disclose the wearable device of claim 1, wherein the indicators of the feedback system comprise one or more haptic indicators Tam [0030] the light color indicates the temperature ranges; [0050] feedback provided to the user can be any form of sensory feedback e.g. visual feedback, auditory feedback or tactile feedback.
Motivation to combine is similar to motivation of claim 1. 

Consider claim 9. Matusik as modified by Tam disclose the wearable device of claim 8, wherein the haptic indicator is operable to display variable types of vibration feedback and wherein the vibration feedback corresponds to a temperature range of a plurality of predetermined temperature ranges Tam [0030] the light color indicates the temperature ranges; [0050] feedback provided to the user can be any form of sensory feedback e.g. visual feedback, auditory feedback or tactile feedback.
Motivation to combine is similar to motivation of claim 1. 

Consider claim 10. Matusik as modified by Tam disclose the wearable device of claim 1, wherein the indicators of the feedback system comprise one or more audio indicators Tam [0030] the light color indicates the temperature ranges; [0050] feedback provided to the user can be any form of sensory feedback e.g. visual feedback, auditory feedback or tactile feedback.
Motivation to combine is similar to motivation of claim 1. 

Consider claim 11. Matusik as modified by Tam disclose the wearable device of claim 10, wherein the audio indicator is operable to display variable types of audio feedback and wherein the audio feedback corresponds to a temperature range of a plurality of predetermined temperature ranges Tam [0030] the light color indicates the temperature ranges; [0050] feedback provided to the user can be any form of sensory feedback e.g. visual feedback, auditory feedback or tactile feedback. Note just as the light color maps to temperatures ranges then it follows if audio feedback intensity is used instead of LEDs then the types of intensity of audio would is mapped to temperature ranges. 
Motivation to combine is similar to motivation of claim 1. 

Claim 12 is rejected for similar reasons to claim 1.

Consider claim 13. Matusik as modified by Tam disclose the method of claim 12, wherein the one or more predetermined temperature ranges includes a first temperature range indicative of an extreme cold temperature Tam [0030] the light color indicates the temperature ranges. three temperature ranges first is cold second is normal and third is hot.  It is not clear what is meant by extreme cold temperature.
Motivation to combine is similar to motivation of claim 1. 

Consider claim 14. Matusik as modified by Tam disclose the method of claim 12, wherein the one or more predetermined temperature ranges includes a second temperature range indicative of a safe temperature Tam [0030] the light color indicates the temperature ranges. three temperature ranges first is cold second is normal and third is hot.  It is not clear what is meant by safe temperature.
Motivation to combine is similar to motivation of claim 1. 

Consider claim 15. Matusik as modified by Tam disclose the method of claim 12, wherein the one or more predetermined temperature ranges includes a third temperature range indicative of a heat warning temperature Tam [0030] the light color indicates the temperature ranges. three temperature ranges first is cold second is normal and third is hot.  It is not clear what is meant by heat warning temperature. 
Motivation to combine is similar to motivation of claim 1. 

Consider claim 16. Matusik as modified by Tam disclose the method of claim 12, wherein the one or more predetermined temperature ranges includes a fourth temperature range indicative of an extreme heat temperature Tam [0030] the light color indicates the temperature ranges. three temperature ranges first is cold second is normal and third is hot.  It is not clear what is meant by heat warning temperature.  
Matusik as modified by Tam disclose the do not explicitly disclose includes a fourth temperature range indicative of an extreme heat temperature. 
Before the effective filing date of the invention, it would have been an obvious matter of design choice to a person of ordinary skill the art to have include a fourth temperature range because Applicant does not disclose that a fourth temperature range provides an advantage, is used for a particular purpose or solves a stated problem. One of ordinary skill in the art furthermore, would have expected Applicant’s invention to perform equally well with fewer than four or more than four temperature ranges.
Therefore, it would have been obvious matter of design choice to modify Matusik as modified by Tam to obtain the invention as specified in claim 16.

Claim 17 is rejected for similar reasons to claim 6.
Claim 19 and 20 is rejected for similar reasons to claim 7. Input is provided via instructions from the controller.
Claim 21 is rejected for similar reasons to claim 10.
Claim 22 and 23 is rejected for similar reasons to claim 11. Input is provided via instructions from the controller.

Claim 24 is rejected for similar reasons to claim 8.
Claim 25 and 26 is rejected for similar reasons to claim 9. Input is provided via instructions from the controller.


2.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Matusik et al. US 20210373663 in view of Tam et al. US 20170196275 and further in view of Landig et al. US 11,025,175.

Consider claim 5. Matusik as modified by Tam disclose the wearable device of claim 1, wherein the wearable device further comprises:
 a wrist console positioned on a wrist of the user and in electrical communication with the thermal sensor Matusik 0063 controller may be mounted in wrist, 
Matusik as modified by Tam do not disclose wherein the wrist console houses the feedback system. 
Landig however discloses wherein the wrist console houses the feedback system. Fig 14 1440 vibrotactile feedback on wrist console.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable glove device of Matusik as modified by Tam to include wherein the wrist console houses the feedback system, as taught by Landig, to enable haptic feedback to the wrist (Col. 25 line 61-Col. 26 line 4).




3.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Matusik et al. US 20210373663 in view of Tam et al. US 20170196275 and further in view of Wojcieszak et al. US 20140139353.

Consider claim 18. Matusik as modified by Tam disclose the method of claim 14, but does not disclose wherein the visual indicator includes an RGB LED.
 
Hong however discloses wearable device ([0045] glove) with visual indicator that includes an RGB LED. [0134] glove [0078] red green blue LED. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable glove device of Matusik as modified by Tam to include wherein the wrist console houses the feedback system, as taught by Wojcieszak, to provide visual feedback to user with different colors with different applications [0075].



III. CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10642356 Wang et al. discloses wearable interactive user interface

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692


/IBRAHIM A KHAN/ 09/10/2022Primary Examiner, Art Unit 2692